                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                :         CRIMINAL ACTION
                                        :         NO. 16-271
             v.                         :
                                        :         CIVIL ACTION
WILLIAM JOSEPH BOYLE                    :         NO. 18-4700

                               MEMORANDUM

Bartle, J.                                       December 11, 2018

          Petitioner William Joseph Boyle (“Boyle”) has moved

the court to vacate, set aside, or correct his sentence under

28 U.S.C. § 2255.     Before the court is motion of the Government

seeking a declaration that Boyle has waived the attorney-client

privilege as to the ineffective assistance of counsel claims set

forth in Boyle’s motion.     Specifically, the Government seeks to

speak with former counsel for Boyle in order to assist with the

preparation of its response to the § 2255 motion.

                                    I

          On June 30, 2016, Boyle was charged in an indictment

with the following offenses:      (1) five counts of mail fraud, in

violation of 18 U.S.C. § 1341; (2) three counts of wire fraud,

in violation of 18 U.S.C. § 1343; (3) one count of securities

fraud, in violation of 15 §§ U.S.C. 78j(b) and 78ff; and (4) one

count of investment advisor fraud, in violation of 15 U.S.C.

§§ 80b-6 and 80b-17.     On August 30, 2016, Boyle pleaded guilty

to all ten counts charged in the indictment.
          At the time of his change of plea hearing, Boyle was

represented by Robert E. Goldman, Esquire.     Thereafter, on

October 27, 2016, Attorney Goldman withdrew his appearance and

Jonathan H. Stanwood, Esquire filed a notice of appearance on

behalf of Boyle.    He represented Boyle at his sentencing and on

appeal.

          On November 30, 2016, Boyle was sentenced to a term of

60 months’ imprisonment on his conviction for investment advisor

fraud to run concurrently to a term of 78 months’ imprisonment

on the other counts of conviction.     Thereafter, Boyle appealed

his sentence.   The sole issue raised by Boyle on appeal was this

court’s application of a two-level sentencing enhancement for “a

misrepresentation or other fraudulent action during the course

of a bankruptcy proceeding.”    See U.S.S.G. § 2B1.1(b)(9)(B).

Our Court of Appeals affirmed Boyle’s sentence.     See United

States v. Boyle, 723 F. App’x 111 (3d Cir. Feb. 13, 2018).

          On October 31, 2018, Boyle filed pro se the instant

motion to vacate, set aside, or correct his sentence under

28 U.S.C. § 2255.    In his motion, Boyle asserts that Attorney

Goldman did not explain to him the nature of an open plea but

instead promised that Boyle would receive only 41 months’

imprisonment if he pleaded guilty.     He further contends that

Attorney Stanwood was ineffective for failing to raise this

issue at sentencing and on appeal.     According to Boyle, Attorney

                                 -2-
Stanwood was also ineffective for failing to object at the time

of sentencing or on appeal to the four-point enhancement under

the advisory U.S. Sentencing Guidelines which the court applied

because at the time of the offense Boyle was an investment

advisor.    See U.S.S.G. § 2B1.1(b)(19)(A)(iii).

            The Government now moves this court for an order

declaring that Boyle has waived attorney-client privilege

through the filing of his motion under § 2255 in which he

asserts ineffective assistance of counsel.    In its motion, the

Government states that it wishes to consult with Attorney

Goldman and Attorney Stanwood to assist with the preparation of

a response to Boyle’s motion.

                                 II

            Under Rule 4(b) of the Federal Rules Governing Habeas

Cases, the judge who receives a motion under § 2255 must

promptly examine it and must dismiss the motion if it plainly

appears from the motion, any attached exhibits, and the record

of prior proceedings that the defendant is not entitled to

relief.    If the motion is not dismissed, the judge must order

the Government to file a response addressing the allegations in

the motion.    Under Rule 6, a judge may, for good cause,

authorize a party to conduct discovery.    And under Rule 7, a

judge may direct the parties to expand the record by submitting

additional materials relating to the motion.    The judge must

                                 -3-
then review the Government’s response, the transcripts and

records of prior proceedings, and any materials submitted under

Rule 7 to determine whether an evidentiary hearing is warranted.

          Here, as discussed above, Boyle has asserted that he

received ineffective counsel in violation of the Sixth Amendment

to the United States Constitution.    To succeed on such a claim,

Boyle must meet the standard set forth by the Supreme Court in

Strickland v. Washington:

          First, the defendant must show that
          counsel’s performance was deficient. This
          requires showing that counsel made errors so
          serious that counsel was not functioning as
          the “counsel” guaranteed the defendant by
          the Sixth Amendment. Second, the defendant
          must show that the deficient performance
          prejudiced the defense. This requires
          showing that counsel’s errors were so
          serious as to deprive the defendant of a
          fair trial, a trial whose result is
          reliable. Unless a defendant makes both
          showings, it cannot be said that the
          conviction or death sentence resulted from a
          breakdown in the adversary process that
          renders the result unreliable.

466 U.S. 668, 687 (1984).   The Court further held that if either

prong of this test is not satisfied the petitioner’s claim must

be rejected:

          Although we have discussed the performance
          component of an ineffectiveness claim prior
          to the prejudice component, there is no
          reason for a court deciding an ineffective
          assistance claim to approach the inquiry in
          the same order or even to address both
          components of the inquiry if the defendant
          makes an insufficient showing on one. In

                                -4-
          particular, a court need not determine
          whether counsel’s performance was deficient
          before examining the prejudice suffered by
          the defendant as a result of the alleged
          deficiencies. The object of an
          ineffectiveness claim is not to grade
          counsel’s performance. If it is easier to
          dispose of an ineffectiveness claim on the
          ground of lack of sufficient prejudice,
          which we expect will often be so, that
          course should be followed. Courts should
          strive to ensure that ineffectiveness claims
          not become so burdensome to defense counsel
          that the entire criminal justice system
          suffers as a result.

Id. at 697 (emphasis added).

          In the context of a guilty plea, the “prejudice” prong

requires the petitioner to “show that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”    Hill

v. Lockhart, 474 U.S. 52, 59 (1985).   Where the court has

conducted an adequate change-of-plea colloquy of the defendant,

an erroneous prediction or assurance by counsel regarding the

defendant’s likely sentence does not constitute grounds for

invalidating a guilty plea on grounds of ineffective assistance

of counsel.   See Masciola v. United States, 469 F.2d 1057, 1059

(3d Cir. 1972); Sepulveda v. United States, 69 F. Supp. 2d 633,

641 (D.N.J. 1999).

          In United States v. Dawson, our Court of Appeals set

forth the standard for determining whether a hearing should be

held of a claim of ineffective assistance of counsel raised in a

                                -5-
§ 2255 motion.    857 F.2d 923, 927-28 (3d Cir. 1988).     First, we

must accept as true all of petitioner’s nonfrivolous

allegations.    Id. at 927.   Next, we must determine whether, on

the existing record, those claims that are nonfrivolous

conclusively fail to show ineffective assistance of counsel

under Strickland.    Id. at 927-28.     If the allegations fail to

demonstrate either deficient performance by counsel or prejudice

to the defendant, then the claim does not merit a hearing.       Id.

at 928.   If, on the other hand, the allegations state a

colorable claim for relief under Strickland, then further

factual development in the form of a hearing is required.       Id.

           In light of the standard established by Strickland and

Dawson, we will deny the Government’s motion without prejudice

at this time.    We agree with the Government that, through the

filing of his petition, Boyle has waived the attorney-client

privilege as to communications relating to his claims. 1     However,



1. It is well-established that a party waives the
attorney-client privilege by asserting claims or defenses that
put his or her attorney’s advice at issue. See Rhone-Poulenc
Rorer Inc. v. Home Indem. Co., 32 F.3d 851, 863 (3d Cir. 1994).
For example, a client may waive the privilege as to certain
communications with his or her attorney by filing a malpractice
action against that attorney. See id. While our Court of
Appeals has not addressed the precise issue, Courts of Appeals
outside of this circuit have applied this standard to
ineffective assistance of counsel claims, holding that
petitioners under § 2255 waived the attorney-client privilege as
to the specific claims being raised in their petitions. See;
United States v. Pinson, 584 F.3d 972, 977-78 (10th Cir. 2009);
In re Lott, 424 F.3d 446, 453 (6th Cir. 2005); Bittaker v.
                                  -6-
we find that the better procedure at this stage is to determine

whether Boyle’s motion can be resolved on the existing record

without resorting to the introduction of new evidence that would

otherwise be protected by the attorney-client privilege.

          We also direct the Government to Formal Opinion 10-456

issued by the American Bar Association (“ABA”) Standing

Committee on Ethics and Professional Responsibility, which

addresses “whether a criminal defense lawyer whose former client

claims that the lawyer provided constitutionally ineffective

assistance of counsel may, without the former client’s informed

consent, disclose confidential information to government lawyers

prior to any proceeding on the defendant’s claim in order to

help the prosecution establish that the lawyer’s representation

was competent.”   The opinion concludes that disclosure by former

defense counsel of privileged information in response to a

prosecution request, prior to a court-supervised response by way

of testimony at a hearing or through an affidavit, is unlikely

to comply with the confidentiality requirements of Rule 1.6 of

the ABA Model Rules of Professional Conduct.   We need not decide

at this time whether or to what extent the Government may speak

to defense counsel prior to any hearing.




Woodford, 331 F.3d 715, 716 (9th Cir. 2003); Johnson v. Alabama,
256 F.3d 1156, 1178 (11th Cir. 2001).

                                -7-
            In conclusion, the Government is directed to file and

serve its response, which is currently due on or before January

31, 2019, using the existing record including the transcript of

Boyle’s change of plea hearing.    The court will then consider

the Government’s response and any reply filed by Boyle.    If

after its review the court finds that an evidentiary hearing is

necessary, the court will revisit the issues raised by the

pending motion and decide upon the proper procedure to be

followed.




                                  -8-
